DETAILED ACTION
This office action is in response to communication filed on 06/21/2021. Terminal Disclaimer has been filed and approved. Claims 1 – 20 are pending on this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Morgado et al. Pub. No. 2014/0070972.
Fig. 6 and Fig. 7 of Morgado et al. discloses an analog-to-digital (A/D) conversion system comprising: a track-and-hold circuit (switching capacitor for-Xin, Vrefp, Vrefn, Vcom in Fig. 6) configured to output a first signal (V- in Fig. 7) based on an input signal (Xin in fig. 6); a comparison circuit (67) coupled to the track-and-hold circuit (switching capacitor for-Xin, Vrefp, Vrefn, Vcom  in Fig. 6) and configured to generate a comparison result (output of 67) based on at least the first signal (V- of 67) and a filtered residue signal (output of 68); a control circuit (Control Logic) coupled to the comparison circuit (67), and configured to generate an N-bit logical signa l( Y) according to N comparison results (67 output) from the comparison circuit (67); a digital-to-analog (D/A) conversion circuit (65) having an output (output of 65) coupled to the comparison circuit (67), and being configured to generate a feedback signal based on at least the N-bit logical signal (bits output of Control Logic). 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: a switched buffer configured to generate a first error signal based on a second timing signal and a second error signal; and a loop filter coupled to the switched buffer and the comparison circuit, and configured to generate the filtered residue signal based on the first error signal. 

With respect to claim 17, in addition to other elements in the claim, prior art considered individual or combination does not teach a:  a switched buffer, a sample and hold residue signal based on the first signal and a second timing signal, an input of the switched buffer being coupled to the output of the capacitor array; and generating, by a loop filter, the filtered residue signal based on the sample and hold residue signal of a sampling cycle, the loop filter being coupled to a second input of the comparator. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/08/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845